UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7171


LESLIE ALLEN ACHTER,

                Petitioner - Appellant,

          v.

HARLEY G. LAPPIN, Director; JAMES N. CROSS, Warden,

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:10-cv-00025-REM-JSK)


Submitted:   December 16, 2010            Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Allen Achter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Leslie Allen Achter, a federal prisoner, appeals the

district     court’s   order   accepting    the   recommendation     of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.             Achter v. Lappin, No.

2:10-cv-00025-REM-JSK (N.D.W. Va. Aug. 16, 2010).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                     2